      Case 2:17-cv-00938-CCW-LPL Document 43 Filed 04/21/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

AKANINYENE EFIONG AKAN,

                Plaintiff,                           2:17-CV-00938-CCW-LPL

        v.                                           District Judge Christy Criswell Wiegand
                                                     Magistrate Judge Maureen P. Kelly
SUPERINTENDENT SCI FOREST,
DISTRICT ATTORNEY ALLEGHENY                          ECF Nos. 20, 34 & 38
COUNTY, ATTORNEY GENERAL FOR
THE STATE OF PENNSYLVANIA,

                Defendants.



                                  MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Lisa Pupo Lenihan for

pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

       On April 1, 2021, Magistrate Judge Lenihan issued a Report, ECF No. 39, recommending

that Petitioner’s Motion for Preliminary Injunctive Relief, ECF No. 20, Motion for Special

Relief, ECF No. 34, and Motion for Order to Superintendent of SCI-Forest for Single-Celled

Protective Custody Housing, ECF No. 38, all be denied. Service of the Report and

Recommendation was made on the parties, and no objections have been filed.

       After a review of the pleadings and documents in the case, together with the Report and

Recommendation, it hereby is ORDERED that Petitioner’s Motions, ECF Nos. 20, 34, and 38,

are DENIED, and the Magistrate Judge’s Report and Recommendation, ECF No. 39 is adopted

as the Opinion of the District Court.

       IT IS SO ORDERED.

       DATED this 21st day of April, 2021.
      Case 2:17-cv-00938-CCW-LPL Document 43 Filed 04/21/21 Page 2 of 2




                                         BY THE COURT:

                                         /s/ Christy Criswell Wiegand
                                         CHRISTY CRISWELL WIEGAND
                                         United States District Judge


cc:   The Honorable Lisa Pupo Lenihan
      United States Magistrate Judge

      Akaninyene Efiong Akan
      KP 8782
      SCI Forest
      PO Box 945
      Marienville, PA 16239-0945

      All Counsel of Record via CM/ECF




                                           2
